UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
                                )
ANDREI SMITH,                   )
                                )
           Plaintiff,           )
                                )
           v.                   )    Civil Action No. 07-0621 (RWR)
                                )
CAFÉ ASIA,                      )
                                )
           Defendant.           )
______________________________)


                   MEMORANDUM OPINION AND ORDER

     Plaintiff Andrei Smith brings this action against his former

employer, defendant Café Asia, for sexual harassment and

discrimination based on sexual orientation in violation of the

D.C. Human Rights Act (“DCHRA”), and for assault and battery.

Smith has moved to amend his complaint by adding several

defendants and counts of sex discrimination and negligent

supervision, and to extend and enlarge discovery.   Because Smith

has shown good cause to amend, and defendant has not shown that

Smith’s amended complaint is futile, but not all of the discovery

sought is warranted, Smith’s motion will be granted in part and

denied in part.

                            BACKGROUND

     Smith filed this action against Café Asia, his previous

employer, alleging claims of sexual orientation discrimination in

violation of the DCHRA and assault and battery.   (Compl. at

¶¶ 28-35.)   Smith’s allegations were based upon incidents that
                                -2-

occurred during his employment as a host and waiter with Café

Asia between September 18, 2005 and the end of 2006.   (Id. at

¶¶ 5-6.)   Smith alleged that he has been subjected to verbal and

physical assaults by other employees, that Case Asia’s management

was made aware of the assaults, and that Café Asia’s management

did not remedy the situation.   (Id. at ¶¶ 2-27.)

     Smith has moved to add six individual defendants, to add the

corporate defendant that operates through the trade name Café

Asia, and to add two additional counts: one count of sex

discrimination in violation of the DCHRA against each defendant,

and one count of negligent supervision.   He also seeks to extend

the discovery period and to be allowed to take 13 more

depositions, including those of the seven added defendants.     Café

Asia opposes Smith’s motion, arguing among other things1 that


     1
       The defendant argues that Smith failed to comply with
Local Civil Rule 7(m) which provides, in relevant part:

     Before filing any nondispositive motion in a civil
     action, counsel shall discuss the anticipated motion
     with opposing counsel, either in person or by
     telephone, in a good faith effort to determine whether
     there is any opposition to the relief sought, and, if
     there is opposition, to narrow the areas of
     disagreement. . . . A party shall include in its
     motion a statement that the required discussion
     occurred, and a statement as to whether the motion is
     opposed.

     The purpose of Rule 7(m) is to promote the resolution of as
many litigation disputes as possible without court intervention,
or at least to create an opportunity for the parties to narrow
the disputed issues that must be brought to the court. U.S. ex
rel. Ellipso v. Mann, 460 F. Supp. 2d 99, 102 (D.D.C. 2006).
                                 -3-

Smith’s proposed amendment is futile, and that Smith’s motion to

file an amended complaint was untimely and that it would

unjustifiably delay discovery and trial.

                             DISCUSSION

     A plaintiff is allowed to amend his complaint after an

answer has been filed “only by leave of court or by written

consent of the adverse party; and leave shall be freely given

when justice so requires.”    Fed. R. Civ. P. 15(a)(2).   “If the

underlying facts or circumstances relied upon by a plaintiff may

be a proper subject of relief, he ought to be afforded an

opportunity to test his claim on the merits.”    Foman v. Davis,

371 U.S. 178, 182 (1962).    Undue delay, undue prejudice to the

defendant, or futility of the proposed amendment(s) are factors

that may warrant denying leave to amend.    Atchinson v. Dist. of

Columbia, 73 F.3d 418, 425 (D.C. Cir. 1996).    The defendant has

the burden of showing why leave to file an amended complaint

should not be granted.   LaPrade v. Abramson, Civil Action No.

97-10 (RWR), 2006 WL 3469532, at *3 (D.D.C. Nov. 29, 2006).

Courts generally consider the relation of the proposed amended



According to Café Asia’s counsel, the parties’ “entire ‘meet and
confer’ [regarding this motion] is contained in the e-mails”
attached to Café Asia’s opposition. (See Def.’s Opp’n at 1.)
However, Smith’s counsel asserts that she “had a full
conversation” about this motion with one of Café Asia’s
attorneys, demonstrating that she complied with Rule 7(m) and
that the parties had an opportunity to narrow the remaining areas
of dispute. (Pl.’s Reply at 1.)
                                  -4-

complaint to the original complaint, favoring proposed complaints

that do not “radically alter the scope and nature of the case.”

Miss. Ass’n of Coops. v. Farmers Home Admin., 139 F.R.D. 542, 544

(D.D.C. 1991); see also Childers v. Mineta, 205 F.R.D. 29, 32-33

(D.D.C. 2001).

I.   FUTILITY

     Defendant argues that Smith’s proposed amended complaint

would be futile because the individual defendants cannot be held

liable for discrimination under the DCHRA.2    An amendment is

futile “if the proposed claim would not survive a motion to

dismiss.”   James Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C.

Cir. 1996).     A claim will not survive a motion to dismiss if it

fails to plead “enough facts to state a claim to relief that is

plausible on its face.”    Bell Atl. Corp. v. Twombly, 127 S. Ct.

1955, 1965 (2007).    A complaint must contain factual allegations

that “‘possess enough heft to sho[w] that the pleader is entitled

to relief.’”    Amore v. Accor. N. Am., Inc., 529 F. Supp. 2d 85,

94-95 (D.D.C. 2008) (quoting Twombly, 127 S. Ct. at 1966).       In

addition, the court does not have to accept asserted inferences

or conclusory allegations that are unsupported by the facts set


     2
       While defendant also argues that Smith failed to allege
that any of the additional defendants committed assault or
battery against Smith, the proposed amended complaint clearly
alleges that defendant Abu Bakar and “many members of the kitchen
staff” committed multiple batteries against Smith (see Am. Compl.
at ¶¶ 16, 18), and brings the claim of assault and battery
against only the corporate defendants and Bakar.
                                 -5-

forth in the complaint.    Kowal v. MCI Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994).   The decision to grant or deny leave to amend

is committed to the sound discretion of the district court.

Foman, 371 U.S. at 182; James Madison, 82 F.3d at 1099.

     The DCHRA provides, in relevant part:

       (a) General. -- It shall be an unlawful
     discriminatory practice to do any of the following
     acts, wholly or partially for a discriminatory reason
     based upon the actual or perceived . . . sex [or]
     sexual orientation . . . of any individual:

       (1) By an employer. -- To . . . discriminate against
     any individual, with respect to his compensation,
     terms, conditions, or privileges of employment . . .[.]

D.C. Code § 2-1402.11.    The DCHRA defines “employer” as “any

person who, for compensation, employs an individual . . . [and]

any person acting in the interest of such employer, directly or

indirectly . . . .”   D.C. Code § 2-1401.02.

     Liability under the DCHRA may be imposed against individuals

in certain circumstances when they meet the definition of

“employer.”   Purcell v. Thomas, 928 A.2d 699 (D.C. 2007) held

that the “text and purpose of the DCHRA” and case precedent do

not “preclude a claim against individual and supervisory

employees involved in committing the allegedly discriminatory

conduct[.]”   Id. at 715 (citing Wallace v. Skadden Arps, Slate,

Meagher & Flom, 715 A.2d 873 (D.C. 1998); Mitchell v. Nat’l R.R.

Passenger Corp., 407 F. Supp. 2d 213, 241 (D.D.C. 2005); and

Macintosh v. Bldg. Owners & Mgrs.’ Ass’n, 355 F. Supp. 2d 223
                                 -6-

(D.D.C. 2005)).    Although defendant argues that none of the

additional defendants Smith seeks to add can be classified as

employers, the amended complaint alleges that the additional

individual defendants were managers who perpetrated, who

witnessed and failed to stop, or to whom Smith complained without

success about, the discriminatory acts.     Smith argues moreover

that the facts alleged regarding these supervisory management

employees reflect that they acted in the interest of their

employer and that they could be individually liable under the

DCHRA definition of employer.    (Pl.’s Reply at 6-8.)   Whether the

disputed facts will or will not show that the individual

employees fit that definition is not to be resolved at this

stage, and the defendant has not shown that the amendment to the

complaint would be futile.

II.   PREJUDICE TO DEFENDANT

      Defendant also argues that allowing Smith to amend the

complaint would result in prejudice to the defendant by extending

discovery and prolonging the case.     A motion to amend may be

denied where a defendant would have to conduct additional

discovery and a plaintiff has filed an untimely motion to amend

without demonstrating a good reason for the delay.

Hollinger-Haye v. Harrison Western/Franki-Denys, 130 F.R.D. 1, 2

(D.D.C. 1990).    To determine if the threat of prejudice to the

opposing party is great enough to warrant denying leave to amend,
                                  -7-

courts consider “‘the hardship to the moving party if leave to

amend is denied, the reasons for the moving party failing to

include the material to be added in the original pleading, and

the injustice resulting to the party opposing the motion should

it be granted.’”   Childers, 205 F.R.D. at 32 (internal citations

omitted).

     Here, Smith asserts that he failed to include the additional

claims in his original complaint because the law regarding

personal liability under the DCHRA was unclear before the opinion

was issued in Purcell,3 and the evidence involving the

allegations regarding “disparate treatment as to the handling of

complaints on the basis of sex” was not discovered until after

the original complaint was filed.       (Pl.’s Reply at 5-6.)   Smith

also would bear significant hardship if his motion to file an

amended complaint were denied because the statute of limitations

would preclude Smith from bringing the claims of sex

discrimination in a subsequent action.       See D.C. Code

§ 2-1403.04(a) (one year limitation period for claims of

discrimination under the DCHRA).    Smith’s motion appears to be

made in good faith, and the hardship that Smith would bear if

amendment is denied outweighs the burden that defendant would

suffer if amendment is granted.    However, Smith’s request to take



     3
       The original complaint was filed on February 21, 2007,
while Purcell was decided on July 26, 2007.
                                -8-

13 additional depositions is unsubstantiated.    Smith fails to

identify who the six additional non-defendant witnesses are, why

he needs to depose them, and why he did not do so before.    Nor

has he justified his failure to depose the bulk of the new

individual defendants before now, most of whom were known to him

and named in the original complaint, or the new corporate

defendant whose identity was revealed as soon as the defendant

removed this case from the Superior Court.    See Notice of Removal

at 1.   He does not rebut defendant’s assertion that instead, he

used most of his allotted depositions to depose tangential staff

who did not even witness the acts complained of.    (See Def.’s

Opp’n at 7-8.)   The discovery deadline will be extended, and

Smith may propound written discovery to the new defendants, but

he will be allowed to take only two additional depositions.

                       CONCLUSION AND ORDER

     Because the defendant has not shown why leave to amend

should not be granted, Smith will be allowed to amend his

complaint and conduct limited additional discovery.    Accordingly,

it is hereby

     ORDERED that plaintiff’s motion [48] for leave to file an

amended complaint and to modify the scheduling order be, and

hereby is, GRANTED in part and DENIED in part.    Leave is granted

to amend.   The Clerk shall file the Amended Complaint [#48-2]

nunc pro tunc to February 21, 2007.   It is further
                                -9-

     ORDERED that the deadline for all discovery closing is

extended to April 22, 2009.   The number of additional depositions

to which plaintiff shall be limited is two.    The post-discovery

status conference shall be held on April 24, 2009 at 9:45 a.m.

     SIGNED this 20th day of February, 2009.



                                              /s/
                                      RICHARD W. ROBERTS
                                      United States District Judge